t c memo united_states tax_court restore inc petitioner v commissioner of internal revenue respondent docket no filed date glen a stankee for petitioner sergio garcia-pages for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties as follows accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number after concessions the issues for decision are whether petitioner may accrue and deduct royalties computed but not yet paid under an agreement with matrix a foreign_corporation which owns percent of petitioner whether petitioner may deduct interest accruals allegedly owed to matrix on the unpaid royalties and whether petitioner is liable for accuracy- related penalties pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the second stipulation of facts are incorporated herein by this reference petitioner a florida corporation with its principal office in fort lauderdale filed its form_1120 u s_corporation income_tax return on a calendar_year basis petitioner reported its income and kept its books using the accrual_method of accounting for each year in issue petitioner's principal product is named restore an automobile engine additive sold in many stores throughout the united_states canada and the caribbean the essential ingredient in the engine additive is a specially developed metal alloy alloy in powdered form which when mixed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure with oil and added to the crankcase of an operating engine is supposed to increase engine compression power and efficiency in older cars the alloy is manufactured and added to the oil and transferred to petitioner through a group of related entities with which petitioner is affiliated the formula and process by which the alloy is manufactured was developed by a member of the sultan family mr omar sultan a u s citizen and a member of the sultan family sought to market the alloy in purely by chance mr sultan met mr ramzi toufic fares on a train in germany where the two men discussed the uses of the alloy mr fares had experience in project development investment banking management and raising investment capital as a result of the chance meeting mr sultan and mr fares developed a plan whereby they would form a group of corporations through which they would market the alloy in furtherance of their common goal mr fares and mr sultan caused the formation of matrix metal corp matrix under the laws of the republic of panama on date under its articles of incorporation matrix had authorized capital of dollar_figure million divided into big_number shares with a par_value of dollar_figure per share the first directors of matrix were listed as mr fares mr sultan and dr samir klat and the first officers were mr fares president and treasurer and mr sultan secretary the principal activity of matrix was to act as a holding_company for subsidiary companies involved in the production conditioning and marketing of the alloy on date matrix entered into an agreement known as the heads of agreement with mr edwin j werner mr richard rynkiewicz and mr john c davidson jr who became shareholders in an s_corporation known as wrd inc the heads of agreement contained among other things a provision that required matrix and wrd inc jointly to form a company named restore corporation later known as petitioner petitioner's main purpose was to market matrix's products in north america and the caribbean paragraph of the heads of agreement required that petitioner would be owned percent by matrix and percent by the partners of wrd inc paragraph of the heads of agreement states that restore shall pay matrix a royalty fee equivalent to ten percent of restore's net sales in return for the exclusive rights granted by matrix to restore on date articles of incorporation for petitioner restore incorporated were filed with the state of florida the articles of incorporation listed the following officers and directors of petitioner mr werner president mr rynkiewicz secretary treasurer mr davidson vice 2at the time of the execution of the heads of agreement in messrs werner rynkiewicz and davidson were in the process of forming an s_corporation with mr ronald c dugan and mr joe quinlan known as wrd inc however in the heads of agreement wrd inc was referred to as the corporation wrd inc was organized under the laws of the state of florida president mr fares vice president and mr sultan vice president on date petitioner's first meeting of the board_of directors was held and the following persons were elected as officers mr werner president messrs davidson fares and sultan vice presidents and mr rynkiewicz secretary and treasurer each of the above-listed persons was also elected as a director of petitioner petitioner's shares of common_stock were issued to matrix and wrd inc fourteen shares percent were issued to matrix and six shares percent were issued to wrd inc on date matrix and wrd inc entered into a second agreement which superseded and replaced the heads of agreement and was known as the joint_venture agreement jv agreement the jv agreement contained provisions similar to those contained in the date heads of agreement the jv agreement provided among other things that matrix and wrd inc would jointly form a corporation named restore incorporated petitioner petitioner's primary purpose was to market the products of matrix according to terms and conditions to be set out in an agreement between mmc and restore hereinafter referred to as the marketing agreement again 3under the jv agreement matrix metal corporation is referred to as mmc by date petitioner was already formed as a corporation under the laws of florida petitioner continued the parties agreed that matrix would own percent of petitioner and wrd inc would own percent of petitioner paragraph of the jv agreement states restore shall pay mmc a royalty fee equivalent to ten percent of restore's net sales in return for the exclusive rights to be granted by mmc to restore as set forth in the marketing agreement net sales shall be defined as total gross_sales less returns the jv agreement provided that mr sultan shall be the chairman of the board and mr werner shall be the president and the chief_executive_officer of petitioner the agreement was signed by mr fares as the president of matrix and by mr werner as president of wrd inc on date matrix entered into an agreement with petitioner known as the marketing agreement among other things the marketing agreement provided that petitioner as matrix's exclusive representative in north america and the caribbean would market and sell matrix's product consisting primarily of the alloy in its finished form paragraph of the marketing agreement provided in return for the exclusivity granted by mmc matrix to restore under the provisions of this agreement restore shall pay mmc a royalty fee of ten percent of restore's net sales net sales shall be defined as total billed gross_sales less the value of any products returned by customers and less the trade cash_discount of continued continued to file its federal_income_tax returns as a u s_corporation paragraph of the marketing agreement stated this agreement shall be initially valid for a period of five years from the date of its signing by the last of the two parties unless terminated in accordance with the provision of paragraph nineteen below it shall be automatically renewed thereafter on a year by year basis the marketing agreement was signed by mr fares as president of matrix and by mr werner as president of petitioner at the time the marketing agreement was signed petitioner began incurring expenses building inventory and accruing receivables petitioner also began accruing royalties owed to matrix under the terms of the marketing agreement petitioner however has never paid any of the accrued royalties to matrix prior to matrix's first shareholders' meeting in april of matrix estimated that by august of petitioner would have positive cash-flow also the shareholders of matrix agreed that although matrix expected to accrue over dollar_figure million in royalties from petitioner by date matrix would cause the royalties to be retained by petitioner until petitioner's cash- 4paragraph states this agreement may be terminated by either party at any time during its validity in case of breach of any of its provisions by the other party and failure to correct the breach within thirty days from notification to that effect by the complaining party to the breaching party flow became positive or until its financial performance allowed it to obtain credit at agreeable terms from a u_s_financial_institution on date mr fares and mr werner signed a document entitled addendum no addendum to the marketing agreement the addendum adds to paragraph of the marketing agreement and states in part royalty fees accruing since inception until 31st december will be payable on the 31st january as of 1st january royalty fees will be payable based on the net sales realised sic each quarter and will become due one month after the end of each quarter the first time on 30th april on the basis of the first quarter's sales in consideration of the financial situation and the cash position of restore inc the parties may agree on postponement of payment to a mutually agreeable later date however in such circumstances the amounts due will bear interest from the due_date until the time of payment at the rate of p a two percent per annum over the u s prime rate the applicable_rate will be the rate published on the first banking day of each quarter with validity for the full quarter this addendum forms an integral part of the above marketing agreement the addendum was signed by mr fares as president of matrix and by mr werner as president of petitioner for the tax_year ending date petitioner accrued expensed on its books and deducted for tax purposes interest payable to matrix on the accrued royalties at an interest rate of prime plus two percent petitioner never paid matrix the accrued interest as a result of the accrual of interest payable by petitioner matrix recorded interest receivable from petitioner and a corresponding amount of income beginning in petitioner reported a net_loss on its form_1120 and continued to report losses until the year ending date in the years ending date and petitioner reported positive taxable_income before taking a deduction for net operating losses from prior years in and through petitioner reported net losses petitioner reported no tax due and paid no taxes in all the years through petitioner's accrued royalties and interest due on the accrued royalties to matrix as of date were dollar_figure and dollar_figure respectively throughout this time period petitioner continued to accrue deduct but not pay royalties and interest related to the accrued royalties opinion the first issue we must decide is whether petitioner may accrue and deduct royalties computed but not yet paid under an agreement with matrix respondent argues that petitioner is not entitled to deduct the accrued royalties at issue because petitioner's liability to pay the accrued royalties was subject_to the contingency that profits must first be realized before petitioner was to pay the accruals petitioner's position is that it may deduct the accrued royalties because the liability to pay the accrued royalties was established during each year in which they were accrued and only the time of payment was contingent the standard for determining whether an accrual basis taxpayer has incurred a deductible expense for federal_income_tax purposes is governed by the all_events_test see 481_us_239 476_us_593 601_f2d_734 5th cir affg 66_tc_652 under the regulations the all_events_test has two elements each of which must be satisfied before accrual of an expense is proper first all the events which establish the fact of the liability must have occurred second the amount must be capable of being determined with reasonable accuracy united_states v hughes properties inc supra pincite sec_1_446-1 income_tax regs 5in the deficit_reduction_act_of_1984 congress incorporated the all_events_test into the internal_revenue_code by adding a new sec_461 publaw_98_369 98_stat_598 sec_461 provides that the all_events_test is met with respect to any item if all events have occurred which determine the fact of liability and the amount of such liability can be determined with reasonable accuracy sec_461 limits the applicability of the test by providing that it is not met until economic_performance occurs see 481_us_239 n in light of our conclusion infra that petitioner has failed to satisfy the all_events_test we need not consider the applicability of the economic_performance requirement with respect to the first requirement of the all_events_test the accrual of an item of expense is improper where the liability for such item is contingent upon the occurrence of a future event see 321_us_281 291_us_193 except as otherwise specifically provided by statute a liability does not accrue as long as it remains contingent putoma corp v commissioner supra pincite paragraph of the marketing agreement requires petitioner to pay mmc a royalty fee of ten percent of restore's net sales the agreement between petitioner and matrix as written does not reveal any contingency upon which the parties appear to have conditioned petitioner's liability however respondent argues that it was matrix's and petitioner's intention that the payment of the royalties be contingent on reaching an unspecified level of profits on april and the shareholders of matrix had their first annual meeting the report of the shareholder meeting states although until that date date mmc is expected to have earned over u s dollar_figure million from restore inc in royalties we have agreed to retain such royalties within restore as 6respondent does not contend that the accrued royalties could not be determined with reasonable accuracy moreover the amounts accrued are ascertainable by the formula agreed to in the marketing agreement shareholders' subordinated loans until such time when restore's cash_flow will become positive or its market and financial performance will have enabled it to negotiate easier terms from the same or another bank in the u s a emphasis added witnesses presented at trial by both petitioner and respondent confirmed that the parties intended that petitioner never actually pay the royalty to matrix until petitioner's financial performance reached an unspecified level mr werner petitioner's president testified that from the beginning when the agreement was first signed the likelihood of petitioner's making any significant profit was remote and that petitioner would pay the royalties to matrix as soon as the company began developing a profit mr dugan who succeeded mr werner as petitioner's president testified it was his understanding that petitioner would not pay the accrued royalties until it began to show a profit mr fares who along with mr sultan founded petitioner testified that the royalties would only be paid to matrix when petitioner was profitable and that it was envisioned from the beginning that petitioner would not be profitable for a number of years as of the date of trial petitioner had not made any royalty payments to matrix 7although mr sultan a director officer and shareholder of matrix testified there was no specific agreement that petitioner did not have to pay royalties until it achieved certain goals we find that in fact there was such an intention in the marketing agreement it is unclear from the record how many contingencies needed to be satisfied before petitioner was required to pay the accrued royalties to matrix according to the report of the shareholders meeting petitioner had to have either positive cash-flow or financial performance which would enable it to obtain financing from a u s bank before the payments were to be made added to these contingencies is a third and fourth contingency that petitioner be sufficiently profitable and have sufficient working_capital to meet other financial obligations petitioner does not dispute that payment of the royalties was contingent upon achieving goals set for petitioner and obtaining sufficient working_capital and whatever cash reserves it needed to meet other financial obligations we find that the nonpayment of the royalties which have accrued since the testimony of all parties involved and the minutes of matrix's shareholder agreement are determinative of the fact that the royalty payments were contingent from the inception of the marketing agreement in order to find that there is a contingency such that all the events creating the liability have not occurred in the 8respondent in a request for confirmation of answers to questions posed to petitioner in a discovery conference asked petitioner to confirm among other things the following question what criteria would omar sultan use to decide when restore inc should start paying the royalties to matrix petitioner answered by stating the royalties would be paid when the goals of the joint_venture were achieved provided it had sufficient working_capital and whatever cash reserves it would require to meet its obligations taxable_year there must be a contingency as to the fact of the liability itself see united_states v hughes properties inc supra pincite payment not contingent where the fact of the liability was fixed by state law 420_f2d_400 5th cir a contingency related only to the timing of the required_payment will not prevent a taxpayer from satisfying the all_events_test united_states v hughes properties supra pincite therefore we must decide whether the contingencies that had to be met in this case concern whether petitioner would ever be liable to pay the royalties and interest petitioner argues that its obligation to pay the accrued royalties was fixed and definite respondent cites two cases which support the disallowance of accruals where the underlying liability is contingent on the taxpayer's profitability or cash reserves respondent cites putoma corp v commissioner f 2d pincite wherein two corporate accrual taxpayers were not entitled to deductions for accrued bonuses where payment was conditioned under the terms of the agreement on the judgment of the majority of the directors of the company that the company has sufficient cash reserve in order to pay the salary respondent also cites 321_f2d_817 wherein deductions were disallowed for interest accrued under an agreement conditionally obligating the taxpayer to make interest payments from time to time insofar as its cash situation will reasonably permit we agree with respondent and find both cases to be on point we find no meaningful distinction between the contingencies in putoma corp v commissioner supra and burlington-rock island r r v united_states supra and the contingencies that must be satisfied prior to payment of the accrued royalties there is no guarantee that petitioner will ever have sufficient working_capital and cash reserves to meet its obligations there is no guarantee that petitioner's profit goals will be met indeed there is no guarantee that any profit will be made in any particular year or set of years the contingency that a certain profit level or that sufficient working_capital be reached by petitioner has as of the end of not been deemed by petitioner to have been met in any of its operating years as of years after petitioner began accruing royalties owed to matrix petitioner has not paid any of the dollar_figure million or more in royalties it has accrued to matrix we find that it was the intent of the parties to the royalty arrangement that the payment of royalties be conditioned upon a 9we also note that a 30-percent tax is imposed pursuant to sec_881 on income of foreign_corporations not connected with a u s business sec_881 any payment of royalties by petitioner to matrix would appear to be subject_to the 30-percent tax sec_881 see also sec_1442 requiring withholding of the tax the imposition of the 30-percent tax makes it less likely that petitioner under the control of matrix would ever be required to pay the royalties to matrix contingency which may never be met because petitioner under the control of matrix may never be deemed to have met its goals of a certain profit or cash-flow level or may in any given year not be profitable at all petitioner has taken deductions for expenditures which might never occur see united_states v hughes properties inc u s pincite putoma corp v commissioner f 2d pincite mooney aircraft inc v united_states supra pincite burlington-rock island r r v united_states supra pincite we hold that the all_events_test was not satisfied the second issue for determination is whether petitioner may deduct interest accruals allegedly owed to its foreign parent on the accrued but unpaid royalties petitioner has accrued interest on the royalties payable to matrix and we have found that the payment of those royalties is contingent it follows that the accrued interest may not be regarded as an accrued expense until the years in which the contingency is satisfied and the obligation to pay the royalties becomes fixed and absolute burlington-rock island r r v united_states supra pincite citing 195_f2d_475 3d cir revg 16_tc_1020 see also 874_f2d_560 8th cir affg tcmemo_1987_209 putoma corp v commissioner f 2d pincite finally respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire underpayment in issue was due to petitioner's negligence or disregard of rules or regulations sec_6662 negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 79_tc_846 however reasonable reliance upon expert opinion asserted in good_faith can shield a taxpayer from penalties for negligence or disregard under sec_6662 glick v commissioner tcmemo_1997_65 see also 469_us_241 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 the operative facts that control the propriety of petitioner's accruals present a reasonably close case petitioner had certified public accountants prepare its returns for each of the years in issue they advised that the royalty and interest accruals be taken as deductions on the tax returns for the years in issue we find that petitioner reasonably relied upon the opinion of its accountants when claiming the deductions in issue we hold petitioner is not liable for the accuracy-related_penalties decision will be entered under rule
